Case 2:19-cv-13633-DML-APP ECF No. 34, PageID.216 Filed 11/10/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 TEMEKIA M. WYCKOFF,

              Plaintiffs,                 Case No. 2:19-cv-13633
                                          District Judge David M. Lawson
 v.                                       Magistrate Judge Anthony P. Patti

 R1 RCM, INC.,

           Defendant.
______________________________/

 STATUS CONFERENCE AND ALTERNATIVE DISPUTE RESOLUTION
                        ORDER

      Judge Lawson has referred this case to me for pretrial matters. Although

Plaintiff filed her original and first amended complaints in pro per, she is now

represented by counsel. (ECF Nos. 1, 18, 19, 26.) The July 29, 2020 second

amended complaint is the operative pleading. (ECF No. 30.)

       I have twice conducted settlement conferences in this matter – once on June

12, 2020, prior to Plaintiff’s counsel’s appearance (ECF No. 25), and once on July

8, 2020 (ECF Nos. 27, 28), following the appearance of counsel. The case did not

settle. Accordingly, on July 9, 2020, I entered a case management scheduling

order, which, in addition to setting several deadlines, noticed a telephonic status

conference for November 9, 2020. (ECF No. 29.)




                                          1
Case 2:19-cv-13633-DML-APP ECF No. 34, PageID.217 Filed 11/10/20 Page 2 of 2




      At the telephonic status conference, Plaintiff and her counsel, attorney Sean

A. Riddell, appeared, as did attorney Zeth D. Hearld for Defendant R1 RCM, Inc.

Consistent with the resulting discussion about the status of discovery and the

posture for Alternative Dispute Resolution (ADR), no later than Wednesday,

January 6, 2021, the parties will either submit: (1) a single stipulation and order,

which specifies a mutually agreed-upon facilitative mediator and refers the case to

mediation; or, (2) individual lists, each setting forth 5 proposed mediators, from

which the Court will choose the mediator and refer the case. (Likewise, if the

parties mutually agree that they would instead prefer either binding mediation or

arbitration, they should follow the same procedure, making their mutual agreement

clear by stipulation.)

      IT IS SO ORDERED.


Dated: November 9, 2020                _________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
